Order entered May 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00093-CV

                            CAROLINE CULWELL, Appellant

                                             V.

                                 ANDRES DIAZ, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-09040

                                         ORDER
       Jason L. Wren’s motion to withdraw as counsel for appellant is GRANTED.              We

DIRECT the Clerk of the Court to remove Jason L. Wren as counsel of record for appellant.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE